As filed with the Securities and Exchange Commission on January 28, 2011 Securities Act File No. 333-83951 Investment Company Act File No. 811-09497 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No.o Post-Effective Amendment No.19x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 21 x Dividend Growth Trust (Exact Name of Registrant as Specified In Charter) 58 Riverwalk BoulevardBuilding 2, Suite ARidgeland, South Carolina 29936 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(866) 348-4769 The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and Address of Agent for Service) Copies to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace, Suite 119 Leawood, KS 66224 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b)  on (date) pursuant to paragraph (b)  60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box: this post-effective amendment designates a new effective date for a previously filed post-effectiven amendment DIVIDEND GROWTH TRUST Rising Dividend Growth Fund PROSPECTUS Class A:ICRDX Class C:ICRGX Class I:ICRIX February 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS PAGE NO. SUMMARY SECTION 3 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 9 MANAGEMENT OF THE FUND 12 OTHER SERVICE PROVIDERS 14 PURCHASE PRICE/DETERMINATION OF NAV 15 YOUR ACCOUNT 15 CHOOSING A SHARE CLASS 16 BUYING SHARES 18 SELLING YOUR SHARES 20 ADDITIONAL INFORMATION ON BUYING AND SELLING FUND SHARES 21 DIVIDENDS AND OTHER DISTRIBUTIONS 25 TAXES 26 OTHER INVESTMENT STRATEGIES AND RISKS 27 FINANCIAL HIGHLIGHTS 28 ADDITIONAL INFORMATION BACK COVER SUMMARY SECTION Investment Objective The Fund seeks long-term growth of capital and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Class A Shares of the Fund.More information about these and other discounts is available from your financial professional and in the “Ways to Reduce Sales Charges” section of this prospectus and in the “Purchase of Shares” section in the Fund’s Statement of Additional Information. Class A Shares Class C Shares Class I Shares Shareholder Fees: (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) % None None Maximum Contingent Deferred Sales Charge (as a percentage of the lesser of original purchase price or redemption proceeds) % % 4 None Redemption Fee (as a percentage of amount redeemed within 60 days of purchase) 1 % % None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management Fees % % % Distribution and Service (12b-1) fees % % % Other Expenses 0. 71 % 0. 71 % 0. 71 % Acquired Fund Fees and Expenses 2 0. 01 % 0. 01 % 0. 01 % Total Annual Fund Operating Expenses 1. 87 % 2. 47 % 1. 47 % Expenses Waived and/or Reimbursed 3 (0. 21 %) (0. 21 %) (0. 21 %) Total Annual Fund Operating Expenses ( After Fee Waivers and Expense Reimbursements ) 1. 66 % 2. 26 % 1. 26 % 1 A $15 fee will be assessed for any redemptions satisfied by wire payment. 2 .Acquired Fund Fees and Expenses represent the underlying expense of investing in other investment companies (“Acquired Funds”). The operating expenses in this fee table will not correlate to the expense ratio in the Fund’s financial statements (or to the financial highlights in this Prospectus) because the financial statements include only the direct operating expenses incurred by the Fund and not the indirect costs of investing in Acquired Funds. 3. Total Annual Fund Operating Expenses (After Fee Waivers and Expense Reimbursements) reflect that Dividend Growth Advisors, LLC (“Advisor”) has contractually agreed to waive fees and/or pay certain expenses so that Net Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses, brokerage and other investment-related costs, extraordinary expenses, and certain other fees) do not exceed 1.65% for Class A shares, 2.25% for Class C shares, and 1.25% for Class I shares.Any fees waived or expenses paid by the Advisor are subject to repayment by the Fund within the following three years if the Fund is able to make the repayment without exceeding the expense limits in place when the fees were waived or expenses paid.This Expense Limitation Agreement will stay in place until January 31, 2012 , although it may be terminated by the Trust at any time. It may be reviewed, modified or discontinued thereafter. 4 .The contingent deferred sales charge (“CDSC”) for class C shares applies to redemptions that occur within one year from the date of purchase of such shares.This CDSC is only applicable on Class C shares that are redeemed in accounts that are established after March 1, 2010. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Additionally, the 10-year values in the example for Class C shares assume conversion of such Class C shares to Class A shares, which occurs on or about the end of the month which is at least 7 years after the date on which shares were purchased, which, in turn, will lower the fees and expenses that you will pay if you continue to hold shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A $ 734 $
